Query—Is the sheriff entitled to dollarage on the levy, under the statute (Rev. Code, 895) which provides that where a sheriff *57makes a levy and there is a settlement after the expiration of thirty days, he is entitled to dollarage ?
Upon these facts, the Court held that it made no difference whether it was a fieri facias or a venditioni exponas, but that upon a writ in the sheriff’s hands in the same transaction, when the settlement was made after the expiration of thirty days from the date of the levy, he was entitled to his dollarage.